898 So. 2d 1204 (2005)
Hoover REED, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-448.
District Court of Appeal of Florida, Third District.
April 13, 2005.
Hoover Reed, in proper person.
Charles J. Crist, Jr., Attorney General, and Ishir Mehta, Assistant Attorney General, for appellee.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
*1205 CORTIÑAS, Judge.
Hoover Reed appeals an order denying his motion to correct illegal sentence. The defendant-appellant was sentenced to thirty years in state prison as a habitual offender.
In this post-conviction motion, the defendant asserts that his sentence is impermissible under Blakely v. Washington, ___ U.S. ___, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). That decision is inapplicable to the defendant's case as we have previously held that the decision in Blakely is not retroactive. Burgal v. State, 888 So. 2d 702 (Fla. 3d DCA 2004); see McBride v. State, 884 So. 2d 476, 478 (Fla. 4th DCA 2004).
Affirmed.